Case 2:14-cv-01801-ADS-AYS Document 91 Filed 05/15/19 Page 1 of 6 PageID #: 727



                                   SUBSTANTIVE CHARGES

        In this lawsuit, the plaintiff, Long Beach Road Holdings, LLC, claims that defendant

 Foremost Insurance Company breached its contract with Long Beach Road Holdings, LLC by

 failing to provide flood insurance coverage for damage caused by Hurricane Sandy to Long Beach

 Road Holdings, LLC building in Island Park.

    A. The elements of the breach of contract claim.


        To state a claim for breach of contract under New York law, a plaintiff must allege: (1) the

 existence of a contract, (2) the adequate performance of the contract by the plaintiff, (3) breach of

 the contract by the defendant, and (4) damages. Int'l Council of Shopping Ctrs., Inc. v. Info

 Quarter, LLC, 2019 U.S. Dist. LEXIS 77115, *9 (SDNY 2019).

        Plaintiff Long Beach Road Holdings LLC asserts a breach of contract claim against

 Defendant Foremost Insurance Co., a Write Your Own Carrier under the National Flood Insurance

 Program.

        Claims for breach of contract can properly be asserted against a Write Your Own Carrier,

 such as defendant Foremost Insurance Co. Melanson v. United States Forensic, LLC, 183 F. Supp.

 3d 376, 392 (EDNY 2016) ("[t]he NFIP specifically allows a policyholder to sue a WYO insurer

 for breach of contract").If you find that Plaintiff Long Beach Road Holdings LLC has established

 the elements of the claim by the preponderance of evidence, then you must find in favor of Plaintiff

 Long Beach Road Holdings LLC’s that flood insurance coverage was in effect as of October 25,

 2012 and Defendant Foremost Insurance Co. is liable to Plaintiff Long Beach Road Holdings LLC.
Case 2:14-cv-01801-ADS-AYS Document 91 Filed 05/15/19 Page 2 of 6 PageID #: 728



       B. A contract’s terms are to be enforced according to its plain meaning.

          The plaintiff, Long Beach Road Holdings LLC, claims flood insurance coverage was in

 effect as of October 25, 2012 according to the plain terms of the insurance policy.

       "[A] written agreement that is complete, clear and unambiguous on its face must be enforced

 according to the plain meaning of its terms." Universal Instruments Corp. v. Micro Sys. Eng'g,

 Inc., 2019 U.S. App. LEXIS 13797, *10 (2nd Cir. 2019).

       If you find that Plaintiff Long Beach Road Holdings LLC established by the preponderance of

 evidence that it closed on its refinancing of its property in Island Park within 60 days of applying

 for flood insurance and paying the insurance premium, then, by the terms of the policy, you must

 find that flood insurance was in effect as of October 25, 2012 according to the plain terms of the

 insurance policy and Defendant Foremost Insurance Co. is liable to Plaintiff Long Beach Road

 Holdings LLC.

       C. Acceptance of premium creates a contract.

          Plaintiff Long Beach Road Holdings, LLC seeks to establish that a flood insurance policy

 was in effect prior to October 29, 2012 when Hurricane Sandy damaged its property in Island Park

 based on its payment to and acceptance of the policy premium by defendant Foremost Insurance

 Co.

          In this circuit, a contract is formed when the insured accepts a policy and pays the premium

 and the insurer accepts the premium. By accepting the policy and paying the premiums the insured

 agrees to the terms of the insurance contract. By the same token, when the insurer issues a policy

 and accepts payment for insurance coverage under that policy, the insurer agrees to assume the

 risks enunciated in the policy. Gerrish Corp. v. Universal Underwriters Ins. Co., 947 F.2d 1023,

 1028 (2d Cir. 1991); see also Fid. & Guar. Ins. Underwriters, Inc. v. Jasam Realty Corp., 540
Case 2:14-cv-01801-ADS-AYS Document 91 Filed 05/15/19 Page 3 of 6 PageID #: 729



 F.3d 133 (2d Cir. N.Y. 2008) (“It is well settled that the continued acceptance of premiums by the

 carrier after learning of facts which allow for rescission of the policy, constitutes a waiver of, or

 more properly an estoppel against, the right to rescind”.)

        If you find that Plaintiff Long Beach Road Holdings LLC established by the preponderance

 of evidence that it paid its insurance premium prior to October 29, 2012 and it was accepted by

 Defendant Foremost Insurance Co., then you must find that flood insurance was in effect as of

 October 25, 2012 and rule in Plaintiff Long Beach Road Holdings LLC’s favor that flood insurance

 was in effect on October 25, 2012 and Defendant Foremost Insurance Co. is liable to Plaintiff

 Long Beach Road Holdings LLC.

    D. Estoppel

        Plaintiff Long Beach Road Holdings, LLC seeks to show that it reasonably relied upon

 certain documents issued by defendant Foremost Insurance Co. that flood insurance policy was in

 effect prior to October 29, 2012 when Hurricane Sandy damaged plaintiff Long Beach Road

 Holding’s property in Island Park. If you find that the plaintiff Long Beach Road Holdings satisfied

 its showing that it reasonably relied upon the documents issued to it by the defendant Foremost

 Insurance Co. then you must find that the defendant Foremost Insurance Co. is estopped from

 denying flood insurance coverage to the plaintiff Long Beach Road Holdings, LLC.

        An “insurance company that issues a certificate of insurance naming a particular party as

 an additional insured may be estopped from denying coverage to that party where the party

 reasonably relies on the certificate of insurance to its detriment". Lopez v. Rutgers Cas. Ins. Co.,

 298 F. Supp. 3d 503, 515 (EDNY 2018); see also Chartis Seguros Mex., Lopez v. Rutgers Cas.

 Ins. Co., 298 F. Supp. 3d 503, 515 (EDNY 2018) (“an insurance company that issues a certificate

 of insurance naming a particular party as an additional insured may be estopped from denying
Case 2:14-cv-01801-ADS-AYS Document 91 Filed 05/15/19 Page 4 of 6 PageID #: 730



 coverage to that party where the party reasonably relies on the certificate of insurance to its

 detriment”) (emphasis added); S.A. de C.V. v. HLI Rail & Rigging, LLC, 2014 U.S. Dist. LEXIS

 33803 (S.D.N.Y. Mar. 13, 2014).

        Also to consider in whether the plaintiff Long Beach Road Holdings, LLC reasonably

 relied upon documents issued by the defendant Foremost Insurance Co. is federal regulation 44

 C.F.R. § 61.13(e), which states that "No oral or written binder shall be effective unless issued with

 express authorization of the administrator." For you to consider is whether there is evidence as to

 whether the binder admitted into evidence in this case was issued “with express authorization of

 the administrator.”

        Also to consider in whether the plaintiff Long Beach Road Holdings, LLC reasonably

 relied upon documents issued by the defendant Foremost Insurance Co. is the policy in evidence

 that includes language in Section C.3 that states: “To avoid the 30-day waiting period, the borrower

 must purchase coverage within 60 days of the date of the lender’s letter requiring the borrower to

 obtain flood insurance.”

        Furthermore, a WYO company acts as a “fiscal agent” of the United States. Palmieri v. All

 State Insurance, 445, 3d. 179, 183 (2nd Cir. 2006). A WYO company such as the defendant

 Foremost Insurance Co. will be liable for its acts and estopped from denying coverage if it engages

 in affirmative, serious misconduct that was reasonably relied upon to a party’s detriment. Diamond

 v. Federal Emergency Management Agency, 689 F. Supp 163, 169-170 (EDNY 1998).

        The determination of whether insurance policy covers claims based on estoppel is a

 question of fact in determining whether insurance claim is properly denied. James River Ins. Co.

 v. Power Mgmt., 55 F. Supp. 3d 446, 2014 U.S. Dist. LEXIS 152543, **23 (EDNY 2014).
Case 2:14-cv-01801-ADS-AYS Document 91 Filed 05/15/19 Page 5 of 6 PageID #: 731



        If you find that Plaintiff Long Beach Road Holdings LLC has proven by the preponderance

 of evidence that it reasonably relied upon documents showing a flood insurance policy effective

 date of October 25, 2012 and that Defendant Foremost Insurance Co. accepted Plaintiff Long

 Beach Road Holdings insurance premium prior to October 29, 2012, then you must find that flood

 insurance was in effect as of October 25, 2012 and that Defendant Foremost Insurance Co. is liable

 to Plaintiff Long Beach Road Holdings LLC.




    E. Whether the defendant Foremost Insurance Co. “strictly enforce” Federal
       Emergency Management Administration regulations.
        As a “fiscal agent” the defendant Foremost Insurance Co. must “strictly enforce the

 provisions set out in the [FEMA] regulations, varying the terms of a policy only with FEMA's

 express written consent." Bagley v. New York Cent. Mut. Fire Insurancy Co., 2015 U.S. Dist.

 LEXIS 181557, *12 (NDNY 2015) citing inter alia 44 C.F.R. § 61.13(d). The fiscal agent can be

 held liable where it did not strictly enforce the provisions of FEMA. Diamond v. Federal

 Emergency Management Agency, 689 F. Supp 163, 169-170 (EDNY 1998).

        You will decide based on the admitted evidence whether Foremost Insurance Co. strictly

 enforced FEMA’s regulation. If you find that Plaintiff Long Beach Road Holdings LLC has shown

 by the preponderance of evidence that Foremost Insurance Co. did not strictly enforce the

 provisions of FEMA then you must find that flood insurance was in effect as of October 25, 2012

 and Defendant Foremost Insurance Co. is liable to Plaintiff Long Beach Road Holdings LLC.
Case 2:14-cv-01801-ADS-AYS Document 91 Filed 05/15/19 Page 6 of 6 PageID #: 732



    F. Damages

        If you find that the plaintiff has met its burden of proof with respect to its breach of contract

 claim, that is, that she has proven its claim by a preponderance of the evidence, then you must

 consider the issue of damages. The fact that I am giving you instructions on damages, however,

 should not be considered as any indication of mine as what your verdict should be. Rather, I am

 instructing you on damn s only so that you will have them in the event you decide that plaintiff is

 entitled to recover.

        The prevailing party in a breach of contract action is entitled to recover the amount

 necessary to put the plaintiff in the same economic position the plaintiff would have been had the

 breach parting fulfilled its obligations under the contract. Indu Craft, Inc. v. Bank of Baroda, 47

 F.3d 490, 495 (2nd Cir. 1995).

        The plaintiff Long Beach Road Holdings, LLC seeks the following in damages:

        A. The Proof of Loss in the amount of $262, 205.78.

        B. $30,000.00 in depreciation. 44 CFR § 61, Appendix A (1), V.2.

        C. $75,000.00 in lost rent.

        If you find that Plaintiff Long Beach Road Holdings LLC has established its damages by

 the preponderance of evidence, then you must find in Plaintiff Long Beach Road Holdings LLC’s

 favor and award it $367,205.78.
